8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Lenox ALLEN, Plaintiff-Appellant,v.PRISON HEALTH SERVICES;  Michael C. Murray;  Nurse Robinson;Unknown Nurse # 1;  John Alden;  Officer Stewart;  UnknownShift Commander;  Unknown Correctional Officer(s);  NurseJones;  Officer Bell;  Samuel F. Saxton, Defendants-Appellees.
No. 93-6156.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 25, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-92-2326-S)
Peter Lenox Allen, Appellant Pro Se.
Joseph Barry Chazen, Meyers, Billingsley, Shipley, Curry, Rodbell & Rosebaum, P.A., Riverdale, Maryland;  Alan Edward D'Appolito, Assistant County Attorney, Upper Marlboro, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Peter Lenox Allen appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  Allen v. Prison Health Services, No. CA92-2326-S (D. Md. Jan. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 We affirm on the district court's reasoning the granting of summary judgment for Defendants Prison Health Services, Inc., Michael C. Murray, Samuel F. Saxton, Nurse Robinson, John Alden, Officer Stewart, and Nurse Jones.  However, pursuant to Fed.  R. Civ. P. 4(j), we modify the district court's order to dismiss without prejudice Officer Bell and the unnamed Defendants